DETAILED ACTION
Status of Application
Preliminary amendments to the specification and claims, filed on 06/14/2021, are acknowledged.  Claims 21-34 are pending in this action.  Claims 1-20 have been cancelled.  Claims 21-34 are currently under consideration.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
This application is a continuation of U.S. Patent Application No. 17/009,565, filed September 1, 2020 and now issued as U.S. Patent No. 11,103,452, which claims benefit of provisional claims benefit of provisional U.S. Application No. 62/932,963, filed November 8, 2019.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The lengthy specification (35 pages, exclusive of claims) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  MPEP 608.01.  The specification is objected to because of the following informalities:
Specification comprises references on foreign application and a publication(s).  The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper.  Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office.  The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter.  37 CFR 1.57(g).  

Information Disclosure Statement
The information disclosure statement, filed 06/14/2021, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.
The information disclosure statement does not include Certificate Statement and Privacy Act Statement.  MPEP 609.

Claim Objections
Claims 21-23, 32, 33 are objected to because of the following informalities:  
It is suggested that in claims 21, 22, 23 the recited numerical limitations should be identified by units of measurements for clarity (e.g., as in claims 27 and/or 31).
Claims 32 and 33 comprise acronyms/symbols “Cmax” and “AUC0-inf”.  The acronym/symbol should be given once in parenthesis after the first use of the full term, and then the acronym used alone thereafter if needed.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 discloses an aqueous oral solution comprising tramadol hydrochloride, propylene glycol (i.e., viscous liquid), glycerin (i.e., viscous liquid), and a buffer for providing pH 4.5-5.5.  To this point, it is noted that the instant specification defines “propylene glycol” as a non-aqueous solvent (Page 11).  Further, it is noted that “aqueous solution” is understood as a solution in which the solvent is water.  Therefore, in the present case, it is not clear what is understood as “aqueous solution”.  Clarification is required.  
Claim 24 (dependent on claim 21) recites the limitation “the composition further comprises”.  To this point, it is noted that independent claim 21 discloses “an aqueous oral solution”.  Therefore, it is not reasonably clear to which composition claim 24 refers.  Similar is applied to claims 25-26, 28-30.  Clarification is required. 
Claim 29 (dependent on claim 21) recites the limitation “the composition is free of non-ionic surfactant and co-solvents”.  To this point, it is noted that neither the claim nor specification provide clear definitions for the terms “co-solvent” and/or “non-ionic surfactant”, e.g., both exemplified as “castor oil” (see Page 5).  Given that there is no clear cut indication of the scope of the subject matter covered by the claim, one of ordinary skill in the art would not know from the claim terms what solutions/compositions are encompassed by the claim. Clarification is required.  
Claims 32 and 33 recite the numerical limitations for “Cmax” (claim 32), and “AUC0-∞” (claim 33), without identification of specific method for measurements of said characteristics to be used.  To this point, it is noted that said parameters of pharmacokinetic profile depend on (i) time intervals chosen for data collecting; (ii) time range chosen for approximation, (iii) type of approximating function (e.g., linear, hyperbolic, etc.); and (iv) method of calculations.  Where a claimed value varies with its method of measurement and several alternative methods of measurement are available, the value is indefinite when the claim fails to concurrently recite the method of measurement used to obtain it.  Honeywell Intl. v. Intl. Trade Commn., 341 F.3d 1332, 1340 (Fed. Cir. 2003).  Therefore, the Cmax and/or AUC0-inf values recited by claims 32 and 33 are incomplete insofar as said claims do not specify the frame of reference used to measure said parameters.  Without knowing these parameters, the metes and bounds of the claimed subject matter are not reasonably clear.  Clarification is required.  
Claims 22-23, 27, 31, 34 are rejected as being dependent on rejected independent claim 21 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-34 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2018/0140566 (cited in IDS; hereinafter referred to as Chen), in view of Panagiotopoulos et al., WO 2019/174755A1 (cited in IDS; hereinafter referred to as Panagiotopoulos’755), Panagiotopoulos et al., WO 2019/161938 A1 (cited in IDS; hereinafter referred to as Panagiotopoulos’938), and Santos et al., US 2003/0118654 (cited in IDS; hereinafter referred to as Santos).
Chen teaches aqueous oral solution for pain treatment that may include (Claims 11, 13-14; Abstract; Para. 0001-0002; 0010, 0012, 0017; Examples as applied to claims 21-25, 34):  
0.17-0.77 wt% of tramadol hydrochloride;  
(ii)  12.5-35.9 wt % of propylene glycol;  
(iii)  13.5-56 wt% of glycerin;  
(iv)  0.39-0.8 wt% of sucralose as a sweetener;  
(iv)  0.02-0.4 wt% of a flavoring agent, e.g., grape flavor; and
(v) water.
Regarding claims 29-30, it is noted that Chen teaches oral solutions for pain treatment solutions that do not include non-ionic surfactants, sugars, parabens, castor oil, povidone, copovidone, ethanol, sorbitan monolaurate, mint oil, aniseed flavor, saccharin, or polyoxy 40 hydrogenated castor oil, and may optionally include such sweetener as sodium cyclamate (Para. 0010-0111).  
Chen does not teach the use of a buffer (e.g., a mixture of citric acid and trisodium citrate dihydrate; see specification Page 5) and sodium benzoate, (claims 21, 26-27).  Chen also does not teach the solutions, wherein tramadol hydrochloride is the sole active agent (claim 21). 
Panagiotopoulos’755 teaches aqueous oral solution for pain treatment that does not have to be first diluted with a liquid carrier, prior to its administration and may include: (i)  5-20 mg/ml of tramadol hydrochloride (Claims 1, 10; Abstract; Page 5, Lns. 15-20; Page 8, Lns. 15-16),  (ii)  glycerin/glycerol, propylene glycol (Claims 4-6; Page 6, Lns. 10-13);  (iii) sugars, sweeteners, flavoring agents, buffering agents, e.g., citric acid/sodium citrate to maintain pH 5.5-7 (Claim 14; Page 10, Lns. 10-14; Examples); and (iv) water (Page 8, Lns. 12-13), and also may include sodium benzoate as antimicrobial preservatives (Page 9, Lns. 15-20). 
Panagiotopoulos’938 teaches aqueous oral solution for pain treatment that does not have to be first diluted with a liquid carrier, prior to its administration and include: (i)  10-40 mg/ml of tramadol hydrochloride as the sole active agent (Claims 1, 10; Abstract; Page 1, Lns. 5-6; Page 3, Lns. 22-35; Page 6, Lns. 25-29),  (ii)  glycerin/glycerol, propylene glycol (Claims 4-6; Page 4, Ln. 29 - Page 5, Ln. 2);  (iii) sugars, sweeteners, flavoring agents, buffering agents, e.g., citric acid/sodium citrate, and sodium benzoate as antimicrobial preservatives (Claim 11; Page 6, Lns. 31-33, Page 7, Lns. 25-34; Page 8, Lns. 6-9); and (iv) water (Page 7,are free of surfactants and cosolvents such as castor oil, modified castor oils, ethanol, polyethylene glycol, polyvinylpyrrolidone/povidone, copolyvidone and sorbitan monolaurate (Page 7 as applied to claims 28-30). 
Santos teaches taste masked liquid pharmaceutical compositions containing a pharmaceutically effective amount of an unpleasant tasting drug dissolved or dispersed in an aqueous excipient base (pH 3-6) that may include (Abstract; Para. 0034, 0046, 0059, 0069, 0081, 0092, 0098, 0120, 0127, 0134):
0.02-15 wt% of drug, e.g., tramadol (Claims 17, 30; Para. 0013);
propylene glycol (Para. 0030);
0-30 wt% of glycerin; 
0.05-3.7 wt% of citric acid;
0-2.66 wt% of sodium citrate dihydrate (i.e., trisodium citrate dihydrate; CAS 6132-0403);
0.1-0.4 wt% of sucralose (Para. 0027);
0.05-5 wt% of flavoring agent (Para. 0028);
0.2 wt% of sodium benzoate; and 
purified water.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aqueous oral solution as taught by Chen to include compounds/constituents as taught by Panagiotopoulos’755, Panagiotopoulos’938, and Santos.  One would do so with expectation of beneficial results, because that would provide oral solution “ready-to-use” (that does not have to be first diluted with a liquid carrier, prior to its administration) and comprising tramadol hydrochloride as the sole active ingredient.  With regards to the concentrations instantly claimed, it is noted that differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The prior art teaches formulations comprising the same components.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  One of ordinary skill in the art would have understood that the result-effective adjustment of conventional working parameters (e.g., concentration, pH and/or buffering system) is deemed merely a matter of judicious selection and routine optimization, which is well within the purview of the skilled artisan.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Regarding the inherent properties of the claimed compositions (claims 31-33), it is noted that since the prior art is comprised of the same components, it is expected that the same beneficial properties and effects would also be provided.  The fact that applicant has recognized another advantage, which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,103,452. 
Although the conflicting claims are not identical, they are not patentably distinct from each other, because the prior patent also claims:  An aqueous oral solution comprising: (a) 4.5-5.5 mg/mL of tramadol hydrochloride as the sole active ingredient; (b) 4-10% w/v of propylene glycol; (c) 10-30% w/v of glycerin; (d) a buffer to maintain the pH 4.5-5.5; (e) 0.01-0.2 w/v of sucralose; (f) 0.1-5% w/v of a flavoring agent; (g) 0.1-1% w/v of sodium benzoate; and (h) water, and wherein said solution is free or substantially free of polyethylene glycol.

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615